Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00062-CV

                      In the Interest of L.L.M. and S.M.M., Children

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-PA-00439
                    Honorable Charles E. Montemayor, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s
termination order is AFFIRMED.

      SIGNED September 4, 2013.


                                              _____________________________
                                              Karen Angelini, Justice